Title: To George Washington from Arthur Young, 2 June 1794
From: Young, Arthur
To: Washington, George


               
                  Sr
                  Board of Agriculture London June 2. 1794
               
               I should have done myself the honour of answering Your Excellency’s letter more fully than was in my power by the farmers I recommended to you, long since, but I waited to be able to transmit the second edition with large additions of my Travels. I now have that pleasure, & shall be happy if the book is honoured with a place in your library.
               The doubts you were pleased to express as to the propriety of applying to me on the subject of the farms you had to let, were founded in great delicacy of sentiment, but there is nothing in the laws of England or in the practice of her government which can occasion the least hesitation on the subject. Immediately on the receipt of it I made every enquiry that could probably be attended with effect; and I have continued those enquiries to the present time; but I am very sorry to inform you that except those farmers I gave a letter to none would listen to hiring in America tho’ very many were eager to become proprietors there. The acquisition of land in fee is indeed one of the principal inducements which instigate so many men to remove from this country to America.
               I have examined & reflected on the plan of your farms & the description which you have given of them, & they seem to me to have been laid out & distributed with great judgment; and that the only drawback is the stock of negroes, wch from motives that ought for ever to do honour to your feelings you are so assiduous to keep in their envied situation; I do not know enough of America to understand fully the effect of such a clause, but apparently it must have its difficulties. Foreigners just ariving in the country are less likely perhaps than others to object; & I was glad to find that the men I recommended to you did not seem to raise any objections on that point.
               there is a passage in your letter which precludes my taking any publick step to procure such tenants as you describe, otherwise I have little doubt but I should be able to effect what seems so much to be your wish; the assignment of the live stock is a tempting circumstance to men whose capital is not very large, & was nearly persuading one party, who however changed their
                  
                  mind after ariving at Londo[n] on becoming acquainted with a person who had lands in the back country to sell at a cheap rate.
               It is unnecessary to assure you that I will omit no enquiries after proper persons & should the farms be already lett it will not occasion any inconvenience to such as are going where the major number go, to the central States.
               It is not easy for me to express how much I am indebted to you for the continuation you have favoured me with of intelligence concerning the central States you have in the whole procured for me such a mass of valuable knowledge that I know no description I ever read of any country that comes nearly equal to it. If I had your permission to publish that series of information in the Annals with observations drawing the intelligence to one point I should suppose a stream of emigration would flow from this country: for myself I am at present fixed but how long I may be so is quite uncertain—from public appearances at present in Europe there does not seem much hope to be placed on any thing with stability and America seems the last resource, and heaven preserve it the best, for those who wish a secure tranquility.
               One observation I must make on your wish to let your farms—Surely one sheep per acre, would pay you the rent you ask of a dollar?  And that such land as you describe would keep 2 or 3 through the year if laid to grasses cannot be doubted. The land would at the same time be in a constant state of improvement, & no buildings or expences except a very little labour, necessary.
               If I can execute any commissions for you, or assist any person coming to England, & you will signify yr Commands I hope you are assured that I shall at all times be most happy in the opportunity I am much obliged to you for making me known to so sensible & well informed a gentleman as Mr Lear.  I have the Honour to remain With every sentiment of Respect and Gratitude Sr Your Excellency’s Much O[b]liged & faithful
               
                  A. Young
               
            